DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Changes to the Claims:
Regarding claim 20, amend as follows:
Lines 1-2, -- The apparatus of claim 19, further comprising an object, wherein the object includes at least a portion of a–

Reasons for Allowance
This action is in response to the reply filed 05/10/2021. The allowed claims are 1 and 3-23. The closest prior art of record is Rephaeli et al. (Publication entitled “Ultrabroadband Photonic Structures To Achieve High-Performance Daytime Radiative Cooling”), Smith (US PG Pub. 20100155043) and Granqvist et al. (Publication entitled Radiative cooling to low temperatures: General considerations and application to selectively emitting SiO films”).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the claimed method or apparatus. Although Rephaeli and Smith disclose a radiative cooling apparatus, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Rephaeli or Smith to incorporate the details of the radiative cooling configuration put forth within the claims. Applicant’s arguments submitted 05/10/2021 regarding Rephaeli   (see Page 7 of the Arguments), Smith (see Pages 8-9 of the Arguments) and Granqvist (see Pages 8-9 of the Arguments) are persuasive. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/           Primary Examiner, Art Unit 3763